Hinman, J.
There is undoubtedly some reason to apprehend that the jury in this case gave too much consideration to the plaintiff’s evidence, and too little to the countervailing evidence of the defendant. Still, there was evidence for them to weigh on both sides, and the case depended upon a disputed fact rather than upon any principle of law, and we do not think a new trial can be granted without departing from the salutary principle so often and so recently recognized in respect to the great preponderance of evidence which is required against a verdict in order to justify us in setting it aside. The principles of law we believe to be as claimed by the defendant’s counsel, but we do not think they' apply to the case. No doubt the marshall has the custody of vessels seized by officers of the revenue, but this gives him no power to bind the government by contracts in respect to them. His authority in this respect is no greater than the authority of a.sheriff to bind the state in respect to contracts made by him-for the safe keeping of property seized by him as forfeited. We have been referred to no law of the United States making it the duty of the marshall to employ examiners to survey a vessel, or take an inventory of its cargo ; and we know of no such *25law. Such a survey may be very proper where the character of the vessel is to be legally investigated, and no doubt was so in this instance. We suppose, however, it is generally caused to be done upon the expectation that a reasonable compensation will be allowed therefor and taxed by the court, and persons enough can ordinarily be found who will perform the service, relying only upon this expectation for their fees, to be paid when the money has been paid over to the officers of the court for distribution, and, as we have intimated, there are circumstances in this case which tend to show that such was the expectation of the plaintiff, and that he relied upon it rather than upon the unconditional promise of ’ the marshall. The jury however thought the marshall made a personal engagement to pay, and as there was evidence which will justify such a finding, we do not feel authorized to set aside the verdict. Obviously the marshall could make such a personal promise if he chose to do so. His authority in this respect is very similar to the authority of any other officer who has property in his hands, the precise condition of which, when it came into his hands, may be or may become important in respect to some future investigation. If he should employ persons to take an inventory, or make .plans or diagrams to be used on the trial, he might make himself personally responsible for the service, or the persons employed might agree to trust their chance of obtaining from him such reasonable compensation as should be allowed by the court. In the first case the officer would be immediately responsible, without reference to any future allowance; in the other case he would only be liable to pay over such sum as he should receive for the purpose. It would simply be, as it was in this case, a question as to the party to whom the credit was given. Here the jury thought it was given to the marshall alone, and we do not feel authorized to disturb their verdict.
In this opinion the other judges concurred; except Sanford, J., who did not sit.